JOURNAL ENTRY AND OPINION
Petitioner, Clifford Wright, found a delinquent child in In the Matter of Clifford Wright, Mahoning County Common Pleas Court, Juvenile Division, Case No. 00 JA 2045, commenced this habeas corpus action against respondent, Ben Bower, the Superintendent of the Cuyahoga Hills Juvenile Correctional Facility, to seek his release from a commitment of at least six months to the Ohio Department of Youth Services. Mr. Wright submits that the judge exceeded his jurisdiction in the underlying case because he was charged with Failure to Comply with Order or Signal of Police Officer, a misdemeanor, but was committed to the Department of Youth Services for a felony. Mr. Bower, in his return of writ, conceded that Mr. Wright states a meritorious claim for relief in habeas. Thus, the disposition of the Mahoning County Juvenile Court, committing Petitioner to the custody of ODYS was in error and the Writ should issue.
This court grants the writ of habeas corpus and orders the following relief: Mr. Bower is ordered to release Clifford Wright from commitment to a parent or guardian and to immediately make arrangements with the parent or guardian to effect the release. This order should not be construed to prohibit the Mahoning County Juvenile Court from taking any appropriate action in any of Mr. Wright's pending cases. Final. Mr. Bower to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
  _______________________ ANNE L. KILBANE, JUDGE:
JAMES D. SWEENEY, P.J., and COLLEEN CONWAY COONEY, J., CONCUR.